Separate Opinion by
Henry, J.
I concur in affirming the judgment, but dissent from so much of the foregoing opinion as relates to the eighth instruction asked by defendant and refused by the court. I do not think that *325the question, of drunkenness is anywhere in the case, except in the brief of counsel. There is not a particle of legitimate evidence tending to show that the defendant was intoxicated when the homicide occurred. The defendant testified that he drank two or three glasses of beer during that afternoon, but does not, nor does any other witness, state that he drank any alcoholic liquor. The instruction was, therefore, properly refused; but I do not agree that such an instruction should be refused when the evidence in a case establishes, or tends to establish, the fact that the accused was drunk when the alleged crime was committed. Such evidence is admissible, not for the purpose of excusing or extenuating a committed crime, but only to show that no crime was committed. The weight of authority and the elementary principles upon which criminal responsibility rests, favor its admission. That drunkenness may be feigned, is no reason for excluding the evidence. Insanity may be simulated — that is a matter for the jury to determine on the evidence.
In the State v. Cross, 27 Mo. 338, Judge Richardson, in his dissenting opinion, briefly, but clearly states the true doctrine on the subject: “Every homicide is not murder, but the quality of the offense depends upon the intent of the offender, and, therefore, the mental status at the time of the act must be ascertained before the legal character of the crime is .determined. To constitute murder in the first degree, it must be committed willfully, deliberately and premeditatedly. This condition of the mind is proven when death is inflicted by poison or lying in wait for that purpose, but if neither of these circumstances attend the killing, the ingredients to constitute murder must be proved, and the ability of the accused to form a purpose, to think or deliberate, must be considered. The question is not whether there ought to be one law for a sober man and another for a drunken man, nor whether drunkenness will mitigate the criminality of the act, for if a man commits willful, deliberate and premeditated murder, he is guilty, *326drunk or sober, and deserves to suffer death, and drunkenness will not excuse or mitigate the offense, if it were done willfully, deliberately and premeditatedly. But the inquiry is whether, in fact, the crime has been committed ; and, as the essence of the crime of murder is made, by law,, to depend upon the condition of the criminal’s mind at the time, all the circumstances ought to be heard in evidence, to enable the jury to decide whether such willful, deliberate and premeditated design existed; and drunkenness is a proper subject to be considered by the jury for whatever it is worth, in determining the state and condition of the mind.” This able and clear exposition of the law is well sustained by the recent adjudications in the United States, and the argument in support of that doctrine is so conclusive as not only to justify, but to demand, its adoption, whatever may have been formerly held on the subject.